UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-4414


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ADEDEJI AJALA,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, District Judge. (1:14-cr-00441-RDB-1)


Submitted: May 30, 2017                                           Decided: July 6, 2017


Before WILKINSON, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Lawlor, LAWLOR & ENGLERT, LLC, Greenbelt, Maryland, for Appellant. Rod
J. Rosenstein, United States Attorney, Christopher J. Romano, Assistant United States
Attorneys, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Adedeji Ajala was convicted after a jury trial of conspiracy to import heroin into the

United States, in violation of 21 U.S.C. §§ 952, 963 (2012), and was sentenced to 84

months in prison. On appeal, Ajala argues that insufficient evidence supported his

conviction, that the district court impermissibly burdened his ability to represent himself

by restricting access to discovery, and that the court erred in calculating the drug amount

attributable to him. We affirm.

       We review de novo the district court’s denial of Ajala’s Fed. R. Crim. P. 29 motion

for judgment of acquittal on the basis of insufficient evidence. United States v. Reed, 780
F.3d 260, 269 (4th Cir. 2015). “A defendant challenging the sufficiency of the evidence

bears a heavy burden.” United States v. Cornell, 780 F.3d 616, 630 (4th Cir. 2015) (internal

quotation marks omitted). “We will uphold a defendant’s conviction if, viewing the

evidence in the light most favorable to the government, there is substantial evidence in the

record to support the verdict.” Id. (internal quotation marks omitted). Substantial evidence

means “evidence that a reasonable finder of fact could accept as adequate and sufficient to

support a conclusion of a defendant’s guilt beyond a reasonable doubt.” Id. (internal

quotation marks omitted). “Reversal for insufficient evidence is reserved for the rare case

where the prosecution’s failure is clear.” United States v. Ashley, 606 F.3d 135, 138 (4th

Cir. 2010) (internal quotation marks omitted).

       We conclude Ajala’s insufficiency argument is meritless. Construing all reasonable

inferences in the Government’s favor, evidence adduced at trial revealed that, on more than

one occasion, Ajala coordinated with one or more individuals to receive packages

                                             2
containing large amounts of heroin mailed to Baltimore from abroad. Accordingly, we

reject Ajala’s sufficiency challenge.

       Ajala next contends that the district court impermissibly interfered with his right to

represent himself by prohibiting him from taking any discovery materials—including his

handwritten trial notes—with him to the detention facility where he was being held. We

review for abuse of discretion a district court’s discovery decisions. Bresler v. Wilmington

Trust Co., 855 F.3d 178, 189 (4th Cir. 2017); United States v. Galloway, 749 F.3d 238, 242

(4th Cir. 2014). A defendant must demonstrate that he was prejudiced by the court’s

discovery rulings. See Galloway, 749 F.3d at 242; United States v. Bisong, 645 F.3d 384,

396 (D.C. Cir. 2011) (providing that, “[e]ven assuming that pro se defendants have a Sixth

Amendment right to discovery in preparing their defense,” defendant asserting such claim

“must demonstrate prejudice in order to prevail”).

       The record establishes that Ajala was given access to discovery prior to the

commencement of trial. Although the discovery arrangements during trial might have been

inconvenient, Ajala has failed to show that they were unreasonable. See Galloway, 749
F.3d at 242; United States v. Sarno, 73 F.3d 1470, 1492 (9th Cir. 1995) (concluding that,

while pro se defendant’s “access to discovery materials was hardly optimal, . . . the

limitations imposed on him were reasonable”). Additionally, Ajala has not shown how his

lack of access to discovery in his cell affected his ability to represent himself at trial.

Accordingly, we conclude this claim lacks merit.

       Finally, Ajala asserts the district court erred in calculating the drug amount

attributable to him, specifically challenging the inclusion of the drugs intercepted by airport

                                              3
customs officials in Germany. “We review the district court’s calculation of the quantity

of drugs attributable to a defendant for sentencing purposes for clear error.” United States

v. Slade, 631 F.3d 185, 188 (4th Cir. 2011) (internal quotation marks omitted). Under such

standard, the district court’s finding is reversed “only if we are left with the definite and

firm conviction that a mistake has been committed.” United States v. Crawford, 734 F.3d
339, 342 (4th Cir. 2013) (internal quotation marks omitted).

       A “defendant is responsible not only for his own acts, but also for all reasonably

foreseeable acts of his co-conspirators in furtherance of the joint criminal activity.” Slade,
631 F.3d at 188 (internal quotation marks omitted); see U.S. Sentencing Guidelines Manual

§ 1B1.3(a)(1) (2015). In determining drug quantities, courts may “‘consider relevant

information without regard to its admissibility under the rules of evidence applicable at

trial, provided that the information has sufficient indicia of reliability to support its

probable accuracy.’”     Crawford, 734 F.3d at 342 (quoting USSG § 6A1.3(a), p.s.).

Additionally, “[a] district court’s approximation of the amount of drugs is not clearly

erroneous if supported by competent evidence in the record.” United States v. Randall,

171 F.3d 195, 210 (4th Cir. 1999). Ajala “bears the burden of establishing that the

information relied upon by the district court . . . is erroneous.” Slade, 631 F.3d at 188.

       Ajala has not satisfied his burden. A preponderance of the evidence established

Ajala’s connection to the package intercepted by customs officials in Germany, and it thus

was reasonable to attribute the heroin contained therein to him. Therefore, Ajala has not

shown clear error in the court’s drug quantity calculation.



                                              4
      Accordingly, we affirm the district court’s judgment and deny Ajala’s pro se motion

to compel discovery and audio. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                             AFFIRMED




                                            5